Citation Nr: 0401152	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 22, 1994, 
for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from October 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In a handwritten statement received dated in May 2003, the 
appellant withdrew the request for a personal hearing.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue of entitlement to an 
effective date earlier than June 22, 1994, for a grant of 
service connection for schizophrenia.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate the claim and to inform whether the claimant or 
VA bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that, in response to the appellant's April 
2002 claim for an earlier effective date, the RO has not 
provided notice of the information and evidence necessary to 
substantiate a claim for an earlier effective date for a 
grant of service connection.  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio, 16 Vet. App. 183, the appellant 
should be notified of the evidence and information for which 
the appellant is responsible and that which VA is responsible 
to prove a claim for an earlier effective date pursuant to 
38 C.F.R. § 3.400.  The Board no longer has authority to 
attempt to cure VCAA deficiencies.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the appellant if further action 
is required.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
appellant of the period of time which 
such evidence must be submitted.

?	The RO must notify the 
appellant as to what evidence 
is needed to support the claim 
for an effective date earlier 
than June 22, 1994, for a grant 
of service connection for 
schizophrenia, and what 
evidence the appellant must 
furnish to warrant a favorable 
decision.  

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim pursuant to 38 C.F.R. § 3.400 
(2003).  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


